 INTERNATIONAL BROTHERHOOD OF TEAMSTERS601INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, LOCAL NO. 911andLAKEVIEW CREAMERY COM-PANY, a copartnership. Case No. 36-CC-28. December29, 1953DECISION AND ORDEROn October 8, 1953, Trial Examiner Howard Myers issuedhis IntermediateReport in the above-entitled proceeding,finding that the Respondent Union had engaged in and wasengagingin certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirma-tiveaction,as set forth in the copy of the IntermediateReport attached hereto. Thereafter, the Respondent Unionfiledexceptionsto the Intermediate Report a supportingbrief,and a separate motion to dismiss the complaint asmoot.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions, thebrief,themotion, and the entire record in the case, andhereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner with the following additionsand modifications. i1.The Respondent Union moved to dismiss the complaintasmoot on the basis of a letter sent by it to the Companyon August 5, 1953, in which it denied that it was seeking tocompel 3 of the Company's partners to join the Union, andon the basis of a collective-bargaining contract purportedlyentered into between the Respondent Union and the Companyon September 15, 1953. The letter of August 5, 1953, wassenta day after a Federal district court, pursuant to Sec-tion 10 (1) of the Act,issued anotice to show cause why atemporary order should notissueagainst the RespondentUnionrestrainingitfrom violating Section 8 (b) (4) (A) of'As set forth in the intermediate Report, the Respondent Union picketed the premises ofthe Lakeview Creamery Company--the only employer involved in this case--for the purposeof forcing the individual owners to become members of the Union. We agree with the TrialExaminer's conclusion that by this conduct the Respondent violated Section 8 (b) (4) (A)However, the Trial Examiner also stated that primary picketing for any of the prescribedobjectives of Section 8 (b) (4) (A) is also prohibited by the statute. Members Murdock andPeterson do not agree with this broad dicta of the Trial Examiner, which is unnecessary tothe decision of this case and contrary to other decisions of the Board, and for that reasondo not adopt it. (E. g., International Rice Milling Co. v. N. L R. B , 341 U. S 655; The PureOil Company, 84 NLRB 315). Chairman Farmer and Member Rodgers would find that picketingin furtherance of the objectives made unlawful by Section 8 (b) (4) (A) is prohibited. Mr.Rodgers does not believe that picketing for an objective proscribed by 8 (b) (4) (A) can besaid to be permissible merely because the picketing purports to be primary in character.Chairman Farmer deems it unnecessary in this case to express any opinion as to the legalityof primary picketing for purposes other than to compel employers to join labor organizations107 NLRB No. 144. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act. The Board and the courts have repeatedly held thatthe cessation of an unfair labor practice does not render acasemoot.' Moreover,as the Respondent Union's cessationof its unlawful activities occurred during the pendency of aninjunction proceeding, its conduct is necessarily ambiguous.Itisnot possible to determine whether it discontinued itunlawful activities voluntarily or because of the injunctionproceeding.In these circumstances,theBoard believes acease and desist order is necessary in order effectually toprevent the recurrence of the Respondent Union's unlawfulactivity.' Accordingly, themotion to dismiss the complaintis hereby denied.ORDERUpon the entire record in this case,and pursuant to Sec-tion 10 (c) of the National Labor Relations Act, as amended,theNational Labor Relations Board hereby orders that theRespondent, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,AFL, LocalNo. 911, its officers,representatives,and agents,shall:1.Cease and desist from:Engaging in, or inducing or encouraging the employees ofLakeview Creamery Company or any other employerto engagein,a strike or a concerted refusal in the course of their em-ployment to use, manufacture,process, transport,or other-wise handle or work on any goods, articles,or commodities,or to perform any services where an object thereof is to forceor require the partners of Lakeview Creamery Company tojoin the Respondent Union.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Post at its business offices copies of the notice attachedhereto as an appendix.4Copies of said notice,to be furnishedby the Regional Director for the Nineteenth Region, shall,afterbeing duly signed by an official representative, beposted by the Respondent Union immediately upon receiptthereof and maintained by it for a period of sixty (60) con-secutivedaysthereafter,in conspicuous places, includingall places where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent Union toinsure that said notices are not altered, defaced,or coveredby othermaterials.2ConsolidatedEdisonCompany of New York, etc. v. N. L. R. B., 305 U. S. 197, 230;N. L. R B , v Pacific Greyhound Lines, Inc., 303 U S. 261, 271.3Cf. International Typographical Union, 86 NLRB 951, 961, where the Board said:evenif the post- injunction conduct be found legal, it could in no event render moot any unfairlabor practice committed prior thereto, because, apart from other considerations, conductengaged in under an unjunction is necessarily ambiguous, it being impossible to determinewhether such conduct is voluntary or springs from the complusion of the injunction."4In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order," the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." INTERNATIONAL BROTHERHOOD OF TEAMSTERS603(b)Mail to the Regional Director for the Nineteenth Regionsigned copies of the notice attached hereto as an appendix,for posting, the Company willing, at the latter's office andplaceofbusiness in Lakeview,Oregon, in places wherenoticestoemployees are customarily posted. Copies ofsaid notice, to be furnished by the Regional Director of theNineteenth Region, shall,after being signed by the RespondentUnion's representative, be forthwith returned to the RegionalDirector for such posting.(c)Notify the Regional Director for the Nineteenth Regionin writing within ten (10) days from the date of this Order ofthe steps taken to comply herewith.APPENDIXNOTICETO ALL MEMBERS OF INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, LOCAL NO. 911, AND TO ALLEMPLOYEES OF LAKEVIEW CREAMERY COMPANYPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyyou that:WE WILLNOT engage in, or induce or encourage theemployees of Lakeview Creamery Company or any otheremployer to engage in, a strike or a concerted refusalin the course of their employment to use,manufacture,process, transport,or otherwise handle or work on anygoods,articles,or commodities,or to perform anyservices where an object thereof is to force or requirethepartners of Lakeview Creamery Company to joinLocal No. 911 of the Teamsters Union.INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OFAMERICA, AFL, LOCAL NO. 911Dated ................By....................................................(Title of Officer)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed by Lakeview Creamery Company, acopartnership composed of Vern Joseph Troxell, Edward B. Sundet, Wesley L. Dollarhide,andRoehl Watts, herein called the Company, the General Counsel of the National LaborRelations Board, herein respectively called the General Counsel and the Board, by the RegionalDirector for the Nineteenth Region (Seattle, Washington), issued his complaint on August 7,1953,1 alleging that International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL, Local No. 911, herein called the Teamsters, had engaged in andwas engaging in unfair labor practices affecting commerce within the meaning of Section8 (b) (4) (A) and Section 2 (6) and (7) of the National Labor Relations Act, as amended, 61Stat. 136, herein called the Act.Copies of the complaint and the charges,together with notice of hearing thereon, wereduly served upon the Teamsters and the Company.The complaint alleged in substance that the Teamsters (1) on or about April 17, and atvarious times thereafter,solicited and demanded that the copartners here involved joinand become members of the Teamsters; (2) on or about June 2, placed a picket line at andnear the Company's premises and by means of said picket line and other devices inducedand encouraged the Company's employees and the employees of other employers to engage instrikes or concerted refusals in the course of their employment to use, process,transport,or otherwise handle or work on any goods,articles,materials,or commodities of, or toperform services for, the Company, an object thereof being to force or require the co-partnersof the Company to join the Teamstes; and (3) by such acts and conduct it violatedSection 8(b) (4) (A) of the Act.Pursuant to due notice, a hearing was held on August 24, before the undersigned, theduly designated Trial Examiner. Each party was represented by counsel and participatedinthehearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce relevant evidence was afforded all parties.At theconclusion of the takingof the evidence, the Treamsters' counsel moved to dismiss the complaint for lack of proof.Decision thereon was reserved. The motion is hereby denied. The parties were then advisedthat they might file briefs with the undersigned on or before September 14. A brief has beenreceived from counsel for the Teamsters which has been carefully considered.Upon the entire record in the case, the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS ACTIVITIES OF LAKEVIEW CREAMERY COMPANYLakeview Creamery Company, a copartnership, has its principal offices and place of busi-ness in Lakeview,Oregon, where it is engaged in processing and distribution of dairy products,soft drinks, and beer. The Company annually processes and ships from its plant productsvalued in excess of $400,000, of which more than $62,000 is sold and shipped to pointslocated outside the Sate of Oregon.Upon the above undisputed facts, the undersigned finds that at all times material hereinthe Company was, and still is, engaged in commerce within the meaning of the Act.II. THE ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, AFL, Local No. 911,is a labor organization admittingto membershipemployeesof the Company.IILTHE UNFAIR LABOR PRACTICESA. The pertinent undisputed factsThe record discloses that on April 17, 1953, representatives of the Teamsters called upon2 partners of the Company and demanded that 3 of the 4 partners join the Teamsters; that thelUnless otherwise noted all datesreferto 1953. INTERNATIONAL BROTHERHOOD OF TEAMSTERS605partners refused said demand; that on June 2 the Teamsters placed a picket line at theCompany's plant; that pickets carried signs identifying the Company as the-concern beingpicketed; that at no time prior to June 2 did the Teamsters notify the Company that it with-drew its demand that 3 partners join its organization; that during the course of the picketing,a Lucky Lager Brewing Company truck, containing cargo destined for the Company approachedthe picket line; that the truckdriver of the aforesaid truck did not cross the picket line nordid he make delivery of merchandise he had for the Company, but, instead, the driver drovethe truck elsewhere; that later the same day the said truckdriver drove up to the picketline, and because of the picket line he made no delivery of the merchandise which he had onhis truck and which was intended for the Company; that during the picketing, employees oftheCompany were employed at the plant; and that under date of August 5 the Teamsters'counsel wrote the Company's counsel stating that at no time had the Teamsters demandedthat the partners join its organization.B.Concluding findingsAs stated in the brief of the Teamsters' counsel, the question to be resolved by the issuesraised herein, is whether or not "it is a violation of [Section] 8 (b) (4) (A) for a union toforce or require an employer (in this case a partner) to join a labor organization by meansof primary picketing, or does the prohibition prohibit only secondary action for such ob-jective? "The pertinent portion of Section 8 (b) (4) (A) reads as follows:It shall be an unfair labor practice for a labor organization or its agents ... to engagein,or to induce or encourage the employees of any employer to engage in, a strikeor a concerted refusal in the course of their employment to use, manufacture, process,transport,or otherwise handle or work on any goods, articles, materials, or com-modities or to perform any services where the object thereof is: (A) forcing or re-quiring any employer or self-employed person to join any labor ... organization ....The above-cited section cannot be successfully challenged on the ground that it is vagueand indefinite.The statute furnishes an adequate guide as to what conduct is proscribedand it is specific as the nature of the problem permits.In short, the statute prohibits labororganizations and their agents from engaging in strikes or inciting employees to engagein strikes or concerted refusals to perform services provided an object of such action isto force or require an employer or a self-employed person to join a union.Section 8(b) (4) (A) draws no line of distinction between primary picketing or secondarypicketing.The section,by its expressed terms,prohibits the incitation of employees bylabor organizations or their agents to engage either in a total strike or what may be termeda partial strike in furtherance of the objectives set forth in said section.Nor does the legis-lative history of the Act suggest that Congress intended any such distinction.Upon the entire record in the case,the undersigned finds that by engaging in the conductand activities described in section III. A, above,the Teamsters violated Section 8(b) (4) (A)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Teamsters set forth in section III, above, occurring in connection withthe operations of the Company, set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and suchof them as have been found to constitute unfair labor practices, tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of commerce.V,.THE REMEDYHaving found that the Teamsters has violated Section 8 (b) (4) (A), it will be recommendedthat it cease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case,the undersigned makes the following:337593 0 - 55 - 40 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Lakeview Creamery Company, a copartnership,isengagedin and during all timesmaterial herein was engaged in commerce within the meaning of Section 2 (6) and (7) of theAct.2. International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL, Local No. 911, is a labororganizationwithin the meaning of Section 2 (5)of the Act.3.Since June 2, 1952, the Teamsters has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (4) (A) of the Act, by engaging in and encouragingtheCompany's employees and employees of other employers to engage in a concertedrefusal in the course of their employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, or commodities, or to performany services, where the object was to force or require three partners of the Company tojoin the Teamsters.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication. ]THOMAS BULEN McCORMACK, d/b/a JOHN McCORMACKCO. and C. N. HILLandUNITED FRESH FRUIT ANDVEGETABLE WORKERS, LIU #78, CIO, Petitioner. CaseNo. 20-RC-2329. December 29, 1953DECISION AND ORDERUpon, a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before LaFayette D.Mathews, Jr., hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.'Upon the entire record in this case, the Board finds:1.Thomas Bulen McCormack, d/b/a John McCormack Co.,herein called McCormack, owns and operates a number offruit ranches in the State of California. McCormack alsoowns a fruit packingshed located at Walnut Grove, California,where the fruit grown on McCormack's ranches is graded andpacked by C. N. Hill, a licensed labor contractor who operatesthepackingshed under an oral contract with McCormack.McCormack contends that the employees who work in thepackingshed are employees of Hill and not of McCormack.McCormack pays Hill 14 cents per box of fruit packed. Hillhas sole authority to hire, discipline, and discharge the em-ployeesworking in the packingshed and sets their wageswhich he pays. Hill makes the required deductions for un-employment insurance, social security, and withholding taxes.1C.N. Hill,although served with notice of the hearing,did not appear at the hearing, but aletter from him disputing the Petitioner's showing of interest was read into the record. ThePetitioner's showing of interest is an administrativematter and is not litigible at the hearing.Furthermore we are administratively satisfied that the Petitioner has made an adequateshowing of interest.107 NLRB No. 133.